Case 1:18-cv-01832-JRS-MPB Document 45 Filed 05/24/19 Page 1 of 3 PageID #: 214




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,

                    Trustees,

          v.                                              Case No. 1:18-cv-01832-JRS-MPB

 TJ BRAY, AMY MARTINEZ,
 TIM LEATH, MIKE STEVENS,
 CARRIER CORPORATION, and DOES
 ONE THROUGH FIVE,

                    Defendants.




                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


          Plaintiff CHRISTOPHER KAPS and Defendants TJ BRAY, AMY MARTINEZ, TIM

 LEATH, MIKE STEVENS, and CARRIER CORPORATION, by their attorneys and pursuant to

 Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, stipulate that Plaintiff’s cause of

 action is hereby dismissed in its entirety, with prejudice. Each party will bear its own costs.




 56209657v.1
Case 1:18-cv-01832-JRS-MPB Document 45 Filed 05/24/19 Page 2 of 3 PageID #: 215




 Respectfully and jointly submitted,


  ATTORNEYS FOR PLAINTIFF                ATTORNEYS FOR DEFENDANTS

  By: s/John Robert Panico               Uma Chandrasekaran
  John Robert Panico                     SEYFARTH SHAW LLP
  PANICO LAW LLC                         233 S. Wacker Drive, Suite 8000
  9465 Counselors Row, Suite 200         Chicago, IL 60606-6448
  Indianapolis, IN 46240                 Tel: (312) 460-5000
  Tele: (317) 759-7464                   Fax: (312) 460-7000
  Fax: (317) 805-2743                    uchandrasekaran@seyfarth.com
  panico.avoue@gmail.com
                                         By: s/Misty R. Martin
                                         Misty R. Martin
                                         SEYFARTH SHAW LLP
                                         1075 Peachtree Street, N.E.
                                         Suite 2500
                                         Atlanta, GA 30309-3958
                                         Telephone: (404) 885-1500
                                         Facsimile: (404) 892-7056
                                         mrmartin@seyfarth.com




                                       -2-
 56209657v.1
Case 1:18-cv-01832-JRS-MPB Document 45 Filed 05/24/19 Page 3 of 3 PageID #: 216




                                  CERTIFICATE OF SERVICE

          I, Misty R. Martin, an attorney, do hereby certify that on May 24, 2019, I have caused a

 true and correct copy of the foregoing JOINT STIPULATION OF DISMISSAL WITH

 PREJUDICE to be filed with the Clerk of the Court using the CM/ECF system, which will serve

 a copy on all counsel of record in this matter, who has registered with the Court’s CM/ECF

 system.



                                               By: s/Misty R. Martin




 56209657v.1
